DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claim(s) 10-14 and 16-20 is/are allowed.
Claim(s) 15 would be allowable if rewritten or amended to overcome the double patenting objection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 10-20, the closest prior art does not disclose or render obvious the stopcock medical connector device, wherein the antimicrobial ring comprises a first fluid aperture, a second fluid aperture, and a third fluid aperture, wherein the first fluid aperture is configured to be aligned with the upstream port when the second fluid aperture is aligned with the downstream port and the third fluid aperture is aligned with the middle port, in combination with the remainder limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2005/0236500 and US3586049 disclose a rotary valve having luered ports and sealing rings disposed between a stopcock and a valve housing.  US2015/0231307 discloses various antimicrobial inserts for medical devices.  US2008/0265200 discloses a rotary valve having a sleeve disposed between a valve closure member and a valve housing.  US2006/0287722 discloses a valve having a flapper and valve seat formed from an antimicrobial material.  US3098506 discloses a rotary valve having a sealing sleeve.  GB810727 discloses a rotary valve having a sleeve employed as a biasing member.
This application is in condition for allowance except for the formal matters set forth in the office action, above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753